Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Post-Effective Amendment No. 49 S and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 49 S (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant’s Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) S on May 1, 2013 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (DATE) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. May 1, 2013 Lazard Retirement Series Prospectus US Equity International Equity Emerging Markets Lazard Retirement US Equity Concentrated Portfolio Lazard Retirement International Equity Portfolio Lazard Retirement Emerging Markets Equity Portfolio Lazard Retirement US Strategic Equity Portfolio Lazard Retirement International Equity Select Portfolio Lazard Retirement Developing Markets Equity Portfolio Lazard Retirement US Small-Mid Cap Equity Portfolio Lazard Retirement International Strategic Equity Portfolio Lazard Retirement Emerging Markets Equity Blend Portfolio Lazard Retirement International Small Cap Equity Portfolio Global Equity Targeted Volatility Lazard Retirement Global Listed Infrastructure Portfolio Lazard Retirement Multi-Asset Targeted Volatility Portfolio Tactical Asset Allocation Lazard Retirement Capital Allocator Opportunistic Strategies Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Retirement Series Table of Contents p 2 Summary Section Carefully review this important section for information on the Portfolios investment objectives, fees and past performance and a summary of the Portfolios principal investment strategies and risks. 2 Lazard Retirement US Equity Concentrated Portfolio 5 Lazard Retirement US Strategic Equity Portfolio 9 Lazard Retirement US Small-Mid Cap Equity Portfolio 13 Lazard Retirement Global Listed Infrastructure Portfolio 16 Lazard Retirement International Equity Portfolio 20 Lazard Retirement International Equity Select Portfolio 23 Lazard Retirement International Strategic Equity Portfolio 26 Lazard Retirement International Small Cap Equity Portfolio 29 Lazard Retirement Emerging Markets Equity Portfolio 33 Lazard Retirement Developing Markets Equity Portfolio 36 Lazard Retirement Emerging Markets Equity Blend Portfolio 39 Lazard Retirement Multi-Asset Targeted Volatility Portfolio 43 Lazard Retirement Capital Allocator Opportunistic Strategies Portfolio 47 Additional Information about the Portfolios 48 Principal Investment Strategies and Principal Investment Risks Review this section for additional information on the Portfolios principal investment strategies and risks. 59 Fund Management Review this section for details on the people and organizations who oversee the Portfolios. 59 Investment Manager 60 Portfolio Management 60 Biographical Information of Principal Portfolio Managers 63 Administrator 63 Distributor 63 Custodian 64 Account Policies Review this section for details on how shares are valued, how to purchase and sell shares and payments of dividends and distributions. 64 Buying Shares 64 Market Timing/Excessive Trading 65 Calculation of Net Asset Value 65 Distribution and Servicing Arrangements 66 Selling Shares 66 Dividends, Distributions and Taxes 67 Financial Highlights Review this section for recent financial information. 73 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Retirement Series Summary Section p Lazard Retirement US Equity Concentrated Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of Lazard Retirement Series, Inc. (the Fund), but does not reflect the fees or charges imposed by the separate accounts of certain insurance companies (the Participating Insurance Companies) under variable annuity contracts (VA contracts) or variable life insurance policies (VLI policies and, together with VA contracts, the Policies and each, a Policy). ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses* .20% .20% Total Annual Portfolio Operating Expenses 1.15% .90% * Other Expenses are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Service Shares $117 $365 Investor Shares $92 $287 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of US companies of any market capitalization. The Portfolio has a concentrated portfolio of investments, typically investing in 15 to 35 companies with market capitalizations generally greater than $350 million. The Portfolio seeks to outperform broad-based securities market indices, such as the S&P 500 ® Index, the Russell 1000 ® Index and the Russell 3000 ® Index. The philosophy of Lazard Asset Management LLC (the Investment Manager) employed for the Portfolio is based on value creation through its process of bottom-up stock selection, and the Investment Manager implements a disciplined portfolio construction process. The Investment Managers fundamental research seeks to identify investments typically featuring robust organic cash flow, balance sheet strength and operational flexibility. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of US companies. The Portfolio may invest up to 10% of its total assets in securities of non-US companies that trade in US markets. The Portfolio is classified as non-diversified under the Investment Company Act of 1940, as amended (the 1940 Act), which means that it may invest a relatively high percentage of its assets in a limited number of issuers, when compared to a diversified fund. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Larger Cap Companies Risk. The securities of large market cap companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars carry the risk that such currencies will decline in value relative to the US dollar and affect the value of these investments held in the Portfolio. Non-Diversification Risk. Because the Portfolio may invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value (NAV) may be more vulnerable to changes in the market value of a single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. Prospectus 3 Performance Bar Chart and Table Because the Portfolio has not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Christopher H. Blake, portfolio manager/analyst on various of the Investment Managers US Equity teams, will serve from inception. Martin Flood, portfolio manager/analyst on various of the Investment Managers US Equity teams, will serve from inception. Andrew D. Lacey, portfolio manager/analyst on various of the Investment Managers US Equity and Global Equity teams, will serve from inception. Additional Information For important information about the purchase and sale of Portfolio shares, tax information and financial intermediary compensation, please turn to Additional Information about the Portfolios on page 47. 4 Prospectus Lazard Retirement Series Summary Section p Lazard Retirement US Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, but does not reflect the fees or charges imposed by the separate accounts of the Participating Insurance Companies under the Policies. ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses 2.28% 2.28% * Total Annual Portfolio Operating Expenses 3.23% 2.98% Fee Waiver and Expense Reimbursement** 2.23% 2.23% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.00% .75% * Other Expenses are based on estimated amounts for the current fiscal year, using the Other Expenses for Service Shares from the last fiscal year. ** Reflects a contractual agreement by the Investment Manager to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2014, to the extent Total Annual Portfolio Operating Expenses exceed 1.00% and .75% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $102 $786 $1,494 $3,377 Investor Shares $77 $711 $1,370 $3,140 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 59% of the average value of its portfolio. Prospectus 5 Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of US companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Although the Portfolio generally focuses on large cap companies, the market capitalizations of issuers in which the Portfolio invests may vary with market conditions and the Portfolio also may invest in mid cap and small cap companies. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of US companies. The Portfolio may invest up to 15% of its total assets in securities of non-US companies, including American Depositary Receipts (ADRs) and Global Depositary Receipts (GDRs). Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Larger Cap Companies Risk. The securities of large market cap companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-US securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than US dollars carry the risk that such currencies will decline in value relative to the US dollar and affect the value of these investments held in the Portfolio. 6 Prospectus Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement US Strategic Equity Portfolio by showing the Portfolios year-by-year and average annual performance compared to those of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Best Quarter:
